Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, it is unclear whether “a smart television” in lines 5 and 7 and “a smart television” previously defined in line 2 are distinct. Similarly, it is unclear whether “a control apparatus” in lines 5-6 and “a control apparatus previously defined in line 2 are distinct.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lau et al. (US 20180077443 A1).

Regarding claim 10, Lau teaches an audio transmitting method, comprising: transmitting, by a smart television, a first system time data packet to a control apparatus, wherein the first system time data packet comprises a first system time of the smart television at which the smart television transmits the first system time data packet to the control apparatus (receiving by a receiver, e.g., mobile device, a data packet or a beacon message, comprising a timestamp transmitted from a transmitter, e.g., TV system – see FIG. 1, 0027, 0083); 
	receiving, by a smart television, a command for audio data transmission transmitted from a control apparatus (see 0027-0028); and 
	transmitting, by a smart television, an audio data to the control apparatus, wherein the audio data comprises a second system time of the smart television at which the smart television transmits the audio data (sending media/audio data comprised timestamp from the transmitter to the receiver – see 0093), such that the control apparatus calculates a network delay of transmission of the audio data between the smart television and the control apparatus (network delay relating to timestamps difference associated with the receiver and transmitter via a network – see 0049, 0084 and 0087 and FIG. 1) and determines whether to play the audio data according to the network delay (the audio data is determined to play if received within a reasonable time delay – see 0049, 0084 and 0087).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20180077443 A1) in view of Kirley (US 10,080,061 B1).

	Regarding claim 1, Lau teaches an audio playing method, comprising: 
	receiving, by a control apparatus, a first system time data packet transmitted from a smart television, wherein the first system time data packet comprises a first system time of the smart television at which the smart television transmits the first system time data packet to the control apparatus (receiving by a receiver, e.g., mobile device, a data packet or a beacon message, comprising a timestamp transmitted from a transmitter, e.g., TV system – see FIG. 1, 0027, 0083); 
	calculating, by the control apparatus, a difference between a second system time of the control apparatus at which the control apparatus receives the first system time data packet and the first system time as a first difference (calculate an offset value, e.g., a difference between the transmitter timestamp and a timestamp of the receiver – see , 0082 and 0084); 
	receiving, by the control apparatus, audio data transmitted from the smart television (receiving media/audio data by the receiver/mobile device from transmitter/TV system – 0027 and 0093); and 
	calculating, by the control apparatus, a network delay of transmission of the audio data between the smart television and the control apparatus according to the first difference (network delay relating to timestamps difference associated with the receiver and transmitter via a network – see 0084 and 0087 and FIG. 1). 
	Lau further teaches abandoning, by the control apparatus, the audio data being greater than a preset threshold (for instance, if the audio data was not received within a threshold, the receiver discards the audio data – see 0056) but lacks to teach abandoning the audio data in response to the network delay.  Kirley discloses discarding audio packets appropriately to match the predicted true delay to a target/network delay within a given tolerance. See col. 20, lines 38-60. It would have been obvious to one of ordinary skill in the art before the effective filing date of 
	Regarding claim 3, Lau in combination with Kirley teaches transmitting, by the control apparatus, a command for audio data transmission to the smart television, wherein the command is configured to cause the smart television to perform at least one of the following: transmitting audio data of a program being played to the control apparatus, turning off a device speaker of the smart television, or setting the volume output of the smart television to be 0 (control playing media data via command using an application on mobile device to TV system – see Lau: 0028 and FIG. 1; Kirley: col. 12, line 59 to col. 13, line 3).
	Regarding claim 4, Lau in combination with Kirley teaches receiving, by the control apparatus, a command for initiating an application for remote control of the smart television; and presenting, by the control apparatus, a first user interface for controlling the smart television in response to the command; wherein the first user interface comprises a main control area and a function selection area; wherein the main control area comprises a volume control area and a program switching area; wherein the function selection area comprises at least one of the following: a sound transmission tab, a homepage tab configured to return to a remote controller homepage, or a keyboard tab configured to invoke a digital keyboard (see Lau: 0026 and 0028; Kirley: FIGs. 8-12; col. 26, line 5 to col. 27, line 15).
	Regarding claim 5, Lau in combination with Kirley teaches receiving, by the control apparatus, a selection for the sound transmission tab; and presenting, by the control apparatus, a second user interface in response to the selection for the sound transmission tab; wherein the second user interface displays prompt information indicating that a sound playing device is the smart television, and a sound transmission switching option configured for switching the sound playing device between the smart television and the control apparatus (user selects providing media/audio data to mobile device from the TV system via application/user interface - see Lau: 0025-0028; Kirley: FIGs. 8-12; abstract, col. 26, line 5 to col. 27, line 15; col. 27, lines 43-49).

	Regarding claim 7, Lau in combination with Kirley teaches transmitting, by the control apparatus, the received audio data to an audio player of the control apparatus upon the sound playing device being switched from the smart television to the control apparatus (e.g., wireless speaker – see Lau: 0024, 0028, 0034 and 0097; Kirley: abstract).
 	Regarding claim 8, Lau in combination with Kirley teaches receiving, by the control apparatus, a command for closing the sound transmission switching option; and transmitting, by the control apparatus, a command for stopping sound recording to the smart television in response to the command for closing the sound transmission switching option (for instance, receiving a command for changing the channel and no longer providing the associated audio data to the mobile device  – see Lau: 0044, 0056 and 0096; Kirley: col. 5, line 65 to col. 6, line 2; col. 11, lines 47-55);
 	Regarding claim 9, Lau in combination with Kirley teaches establishing, by the control apparatus, communication connection with the smart television before receiving the command for initiating the application for remote control of the smart television (the mobile device is connected to the TV system via a network before receiving the command for initiating the application for remote control of the TV system – see Lau: FIG. 1, 0027 and 0036; Kirley: abstract).

	Regarding claim 13, see rejection of claim 3.
 	Regarding claim 14, see rejection of claim 4.
	Regarding claim 15, see rejection of claim 5.
	Regarding claim 16, see rejection of claim 6.	
	Regarding claim 17, see rejection of claim 7.
 	Regarding claim 18, see rejection of claim 8. 
 	Regarding claim 19, see rejection of claim 9.
Allowable Subject Matter
8.	Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hegde (US 20090288132 A1) teaches a method and communication system for controlling an application device, e.g., TV, using a mobile device. LI et al. (US 20160255392 A1) teaches a system comprising a remote control apparatus in a communication with a media output device to control for output data information to the media output device. Jairath et al. (US 2017006331 A1) teaches a system for rending a split multimedia stream associated with a single program among network playback devices in sync with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGOC K VU/Primary Examiner, Art Unit 2421